DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 15, 2021 is being considered by the examiner.
Drawings
The drawings were received on March 15, 2021.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Case et al. (US 2011/0249943, hereinafter referred to as “Case”). Case anticipates claim 1:
A fiber optic connector system (see figures 5 and 13) comprising: 
an adapter (200, see figure 13); 
a first fiber optic connector (41) with a first ferrule (48); and 
a second fiber optic connector (41’) with a second ferrule (48’) wherein each of the first ferrule and the second ferrule has a base portion (see figure 13, the base portion of the first and second ferrule are the portions shown rearward of the faces 47 and 47’), an endface portion protruding from the base portion (see figure 13; the end faces 47 and 47’ are show protruding forward from the base portion, by definition), and an alignment tower (the alignment pins 49 and 49’ are interpreted as the alignment tower) on one side of the endface portion that stands proud of the endface portion such that when the connectors are mated through the adapter the alignment towers will be on opposite sides of the endface portions of the ferrules (see figure 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case.
With respect to claim 2, Case anticipates the limitations of claim 1 as previously stated. Case is silent to the limitation wherein the alignment towers are inserted through split sleeves in the adapter when mating the connectors. However, the examiner takes official notice that split sleeves are incredibly common and are well-known in the optical communication and fiber optic connector arts and are used to received structures like alignment towers since they allow a bit of flex to make insertion and coupling easier. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize split sleeves in the adapter when mating the connectors in the Case structure, as such structures are well-known in the art, and they would beneficially receive the alignment towers with a bit of flexing, making coupling and insertion easier.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874